In an action pursuant to Social Services Law § 145-b to recover treble damages for the fraudulent obtaining of Medicaid funds, the defendants appeal from a judgment of the Supreme Court, Orange County (Patsalos, J.), dated September 5, 1986, which, upon granting the plaintiffs motion for summary judgment to the extent of allowing the plaintiff to enter a judgment in the principal amount of $23,182.90 against the defendants, is in favor of the plaintiff and against them in that principal amount.
Ordered that the judgment is affirmed, with costs.
The defendants pleaded guilty to crimes involving the filing of false Medicaid claim forms. We have held that the treble-*622damage remedy provided for in Social Services Law § 145-b is not violative of the constitutional provision against double jeopardy and that the plaintiff may recover treble damages less any amount paid as restitution (see, Harvey-Cook v Steel, 124 AD2d 709). Thus, the court correctly granted summary judgment in favor of the plaintiff.
The defendants’ remaining contentions are without merit. Mangano, J. P., Eiber, Kunzeman and Harwood, JJ., concur.